Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Page 18, [0055], “occluded (as shown in FIGs. 8B and 9B, the system will generate” has been changed to “occluded (as shown in FIGs. 8B and 9B), the system will generate”

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 13-15, filed 1/21/2022, with respect to claims 1-20 have been fully considered and are persuasive. The rejections of 10/25/2021 have been withdrawn.
Response to Amendment
Regarding the rejections under 35 USC §103, applicant has amended the claims to overcome the rejections and applicant’s arguments were found persuasive. The rejections under 35 USC §103 have been withdrawn.
Allowable Subject Matter
Claims 1-6, 8, 10-15, 17, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The amendments made to claims 1, 10, and 19 overcome the prior rejection of record and the applicant’s arguments have been fully considered and are persuasive.
Claims 1, 10, and 19 are allowable for reciting “in response to determining that an occlusion exists, accessing a rasterized visibility grid… applying a mask… in response to all pixels within the mask being occluded: generating a phantom obstacle at a sampling point.” 
Eggert et al. (U.S. Patent Application Publication No. 2018/0231974 A1; hereinafter Eggert) discloses a collision avoidance assistance system for intersections with limited visibility. The system disclosed by Eggert determines an occluded area and predicts the behavior of a virtual entity in the occluded area (see at least [0052]). However, Eggert does not disclose applying a mask and generating a phantom obstacle “in response to all pixels within the mask being occluded.”
Murphy et al. (U.S. Patent Application Publication No. 2008/0162027 A1; hereinafter Murphy) teaches autonomous control of a vehicle at an intersection but does not teach “accessing a rasterized visibility grid… applying a mask… in response to all pixels within the mask being occluded: generating a phantom obstacle at a sampling point.”
Wray et al. (WO2019/089015 A1; hereinafter Wray; already made of record in Office Action on 10/25/2021) teaches determining polygonal regions of features on a map and visibility grid to determine the probability of a presence of an external object in an unobserved region. However, Wray does not in response to determining that an occlusion exists” (emphasis added). Wray also fails to teach “generating a phantom obstacle” “in response to all pixels within the mask being occluded” (emphasis added). 
Therefore, the combination of Eggert, Murphy, and Wray fail to disclose the applicant’s invention as a whole.
Claims 2-6, 8, 11-15, 17, and 20-24 are allowable because they are dependent on claim 1 and further define and limit the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662